Citation Nr: 1302317	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  The establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran was afforded a VA PTSD examination in April 2009 at which time the examiner determined that the Veteran did not have PTSD.  This determination was based on reported stressors including witnessing buddies being killed, including one buddy killed by a suicide bomber; witnessing bodies brought on board his ship; and being in a couple of fire fights.  The examiner opined that the Veteran did not meet the diagnosis for PTSD as he did not report signs or symptoms consistent with a diagnosis of PTSD.  The examiner found that the Veteran had alcohol abuse.  The RO denied the Veteran's claim based on the lack of a diagnosis of PTSD.  

At the time of an October 2011 hearing before the Board, the Veteran submitted statements from a private psychologist, C. B., Ph.D., wherein the psychologist reports a diagnosis of PTSD.  In an April 2011 statement, the psychologist reported that the Veteran had PTSD symptoms including nightmares, intrusive memories, avoiding situations where he was reminded of it, flashbacks, mood swings, occasional hypervigilence, exaggerated startle response and irritability.  C.B. opined that these symptoms were in reaction to the Veteran's military service during the Beirut bombing on October 23, 1983.  

Another document from C.B. indicated that six months into his tour of duty, the Veteran was sent for a brief period of "R & R" on the USS IWO JIMA.  On Sunday, he was on his way to breakfast when he saw bodies laid out on the deck including one man who was totally pink, with no skin left but still alive.  The bodies were from a bombing which killed 251 soldiers in the Veteran's battalion.  Symptoms included irritability, mood swings, nightmares, flashbacks, and avoidance of situations which might trigger unwanted memories.  The diagnosis was PTSD.

The has been awarded the Combat Action Ribbon which denotes his participation in combat.  The Board finds, however, that the stressor reported by the Veteran and utilized by the private psychologist in arriving at a diagnosis of PTSD is not a combat related stressor.  As such, the Veteran's witnessing of bodies on the deck of the USS IWO JIMA must be verified in order constitute a valid stressor for a diagnosis of PTSD.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 U.S.C.A. § 3.304: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to claims for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.  It appears that in this case, a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity during his Vietnam service.

The Veteran has not been afforded an examination to ascertain if he has PTSD, within the scope of the new regulation.  He must therefore be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD  related to his claimed in-service stressors or otherwise has psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Moreover, the Veteran's claim has not been adjudicated under the revised criteria for evaluation of PTSD claims.  This must be accomplished.  

In March 2009, the Veteran was provided with notification of how to establish a claim for service connection.  The Board notes the Veteran has not been provided with notification of any of the laws and regulations specific to adjudication of PTSD service connection claims.  The Veteran must be provided with the appropriate notification.  

Accordingly, the case is remanded for the following action:

1.  Provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326 (2012).  The RO must advise the Veteran of the July 2010 amendments to 38 C.F.R. § 3.304(f)(3).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all stressors the Veteran experienced while on active duty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must attempt to verify whether the Veteran was onboard the USS IWO JIMA on October 23, 1983 and October 24, 1983.  The RO must attempt to verify that bodies and/or wounded from the bombing of the Marine barracks were brought on board the USS IWO JIMA and whether the Veteran would have the opportunity to observe the dead and injured on the flight deck.  

4.  The RO must prepare a summary of the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The Veteran is in receipt of the Combat Action Ribbon and any stressors related to his participation in combat are to be considered sufficiently corroborated if they are consistent with the Veteran's service.  

5.  The Veteran must be afforded a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature of any psychiatric disorder found.  The examination must be conducted by a psychiatrist or psychologist.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  

Thereafter, based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any psychiatric disorder found is related to the Veteran's military service.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to what the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of the previous diagnoses of PTSD of record.  

All opinions provided must include a complete rationale and explanation of the basis for the opinion.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed. 

6.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, including consideration of 3.304(f).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of the revised regulation concerning PTSD.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


